On August 23, 2012, the defendant was sentenced to a commitment to the Department of Corrections for a term of five (5) years, for the offense of Stalking, a Felony. This sentence shall run consecutively with the five (5) year suspended sentence in DC-08-364B. It is recommended that the Defendant be placed in programs deemed appropriate to address her chemical dependency and mental health issues, followed by placement on ISP is also deemed appropriate.
On April 5, 2013, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via video conference and was represented by Ed Sheehy. The state was represented by Ed Corrigan.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is *25inadequate or excessive.
DATED this 18th day of April, 2013.
Therefore, it is the decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 5th day of April, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.